DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (directed to Figures 1-6 and 12) in the reply filed on November 30, 2020 (see ELC. of 11/30/2020) is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and Species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

Applicant's election with traverse of Sub-Species I in the reply filed on November 30, 2020 is acknowledged.  
The traversal is on the ground(s) that “This election is made with traverse inasmuch as the concepts associated with Figs. 1-6 on the one hand and Fig. 12 on the other hand are common/similar since the correction mechanism that converts electromagnetic energy into mechanical energy corrects a shift of the irradiation direction of the detected wave. Hence, Subspecies 1 and 2 share the same or corresponding common technical feature.” (see page 1 last 4 lines to page 2 line 1).
This is not found persuasive for the following reason(s).  A solenoid converts electromagnetic energy into linear mechanical movement, while an electric motor coverts electromagnetic energy into rotational mechanical movement.  Due to these different types of movements generated by a solenoid and an electric motor, the mechanical structures needed to correct a shift in an emission direction of the detection wave of a sensor of the claimed invention would likely be different.  For example, a solenoid would only appear to need a shaft to correct a shift in an emission direction of the detection wave of a sensor of the claimed invention.  On the other hand, an 
The requirement is still deemed proper and is therefore made FINAL.
As there are currently no claims directed to Sub-Species II, there are no additional withdrawn claims.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 30, 2020.

Claims 8-10 and 13-18 are allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (claim 8). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species II and Species, as set forth in the Office action mailed on November 30, 2020, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Murata (JP 2009-208888A), Tomita (JP 2015-74547A), Ishikawa (JP 2010-215359A), and Kumazawa (JP 2011-573357A) are considered the closest prior art references to the claimed invention of independent claims 8 and 14.

Claim 8 claims the following:
	A transport vehicle comprising:
a body;

a lift platform that includes a holder to hold an article, the lift platform being ascendable and descendable with respect to the body;

a lift driver that raises or lowers the lift platform by feeding out or taking up a flexible suspension support;

a sensor provided in the lift driver and emits a detection wave having directivity toward a certain lower position;

a lateral extender that causes the lift driver to project laterally from the body while providing cantilever support for the lift driver; and

a corrector that corrects a shift in an emission direction of the detection wave that arises from bending of the lateral extender in a state in which the lift driver is caused to project laterally from the body by the lateral extender.

None of Murata, Tomita, Ishikawa, nor Kumazawa explicitly disclose nor would be obvious to the limitation of “a corrector that corrects a shift in an emission direction of the detection wave that arises from bending of the lateral extender in a state in which the lift driver is caused to project laterally from the body by the lateral extender”, in conjunction with the remaining limitations of independent claim 8.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “a corrector that corrects a shift in an emission direction of the detection wave that arises from bending of 

Claim 14 claims the following:
A transport method that transports an article by a transport vehicle, the transport vehicle including:

a body;

a lift platform that includes a holder to hold the article, the lift platform being ascendable and descendable with respect to the body;

a lift driver that raises or lowers the lift platform by feeding out or taking up a flexible suspension support;

a sensor provided in the lift driver and emits a detection wave having directivity toward a certain lower position; and

a lateral extender that causes the lift driver to project laterally from the body while providing cantilever support for the lift driver,

the transport method comprising:

when the lateral extender causes the lift driver to project laterally from the body, correcting a shift in an emission direction of the detection wave that arises from bending of the lateral extender.

None of Murata, Tomita, Ishikawa, nor Kumazawa explicitly disclose nor would be obvious to the limitation of “the transport method comprising: when the lateral extender causes the lift driver to project 

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “the transport method comprising: when the lateral extender causes the lift driver to project laterally from the body, correcting a shift in an emission direction of the detection wave that arises from bending of the lateral extender”, in conjunction with the remaining limitations of independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/